Citation Nr: 0615743	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to service-connected residuals of a gunshot wound 
to the left chest and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:     Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  The veteran has relocated to the jurisdiction of the 
Winston-Salem, North Carolina VA RO, from which his appeal 
continues.

During the appeal, in June 2005 the Board remanded the case 
to the RO in order for the RO to provide notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); and to 
clarify whether the veteran continued to want a previously 
requested Board hearing before a Veterans Law Judge at the 
RO.

In November 2005, the veteran submitted a statement in which 
he stated that his PTSD condition had increased in severity, 
and on that basis he was claiming entitlement to an increase 
in the assigned rating for that disability.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1964 to April 1967. 
 
2.  On January 31, 2006, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that he requested a withdrawal of this appeal.

3.  Thereafter, the veteran did not submit a new timely 
substantive appeal as to the issue withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204, 2005 (2005).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement and, if filed, the Substantive Appeal, 
as to all issues to which the withdrawal applies.  Withdrawal 
does not preclude filing a new Notice of Disagreement and, 
after a Statement of the Case is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204 (2005).

On July 13, 2000, the RO mailed notification to the veteran 
of its June 2000 decision that denied service connection for 
a low back disability, secondary to service-connected 
residuals of a gunshot wound to the left chest and bilateral 
knee disabilities.  The veteran submitted a Notice of 
Disagreement as to that decision, which was received by the 
RO July 25, 2000.  On August 21, 2000, the RO mailed a 
Statement of the Case to the veteran; the veteran was 
informed that he must submit a substantive appeal within 60 
days, or within the remainder of the one-year period from the 
date of mailing of the notification of the determination 
being appealed, to perfect his appeal.  The veteran submitted 
a substantive appeal in August 1999.

In a statement received in January 2006, the appellant 
withdrew this appeal.  Subsequently, in a statement received 
in February 2006, the veteran stated essentially that he did 
not wish to withdraw his appeal and that he wished to 
continue the appeal.

As noted above, the applicable regulation holds that 
withdrawal of an appeal does not preclude filing a new Notice 
of Disagreement and, after a Statement of the Case is issued, 
a new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204(c) 
(2005).  Here, however, the period to file a timely appeal 
expired in July 2001.  See 38 U.S.C.A. § 7105 (West 2002).  
No additional evidence was submitted within one year of the 
date of mailing of the notice of the appealed rating decision 
so as to extend the time allowed for submitting a Substantive 
Appeal.  See 38 C.F.R. § 20.303(b)(2) (2005).  Therefore, a 
timely new substantive appeal could not have been filed as to 
the withdrawn issue and the veteran's January 2006 withdrawal 
must stand.
 
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.
 


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


